                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF KENTUCKY
                  SOUTHERN DIVISION at PIKEVILLE


SHERRY DENISE TAYLOR,            )
                                 )
     Plaintiff,                  )               Case No.
                                 )           7:18-cv-071-JMH
v.                               )
                                 )         MEMORANDUM OPINION
                                 )              AND ORDER
NANCY A. BERRYHILL, ACTING       )
COMMISSIONER OF SOCIAL           )
SECURITY,1                       )
                                 )
     Defendant.                  )

                               ***
     Plaintiff Sherry Denise Taylor, one of many past clients of

former attorney Eric C. Conn, was the prevailing party in this

action pertaining to reconsideration of Social Security benefits.

[See DE 17]. Subsequently, Taylor moved for an award of attorney’s

fees under the Equal Access to Justice Act (“EAJA”).   [DE 18].   In

response, the Commissioner does not oppose Taylor’s motion for

attorney’s fees, but the Commissioner opposes Taylor’s request for

an increase in the statutory maximum rate and argues that some of

the requested hours are not compensable because they were incurred

post remand.   [DE 19].

     After reviewing the motion for fees and the Commissioner’s

arguments in opposition, Taylor’s motion for attorney’s fees under


1 Andrew Saul was sworn in as the Commissioner of Social Security
on June 17, 2019. Still, Nancy Berryhill was serving as Acting
Commissioner of Social Security when this action was filed.
the EAJA [DE 18] is GRANTED IN PART and DENIED IN PART.                The

statutory maximum rate of $125 per hour for attorney’s fees is

appropriate in this action. Even so, Taylor is entitled to recover

9.1 hours of attorney’s fees because the requested fees were

recovered in a civil action.         As a result, Taylor is entitled to

$1,137.50 in attorney’s fees as the prevailing party in this

action.

                         I.   Procedural History

        Plaintiff Sherry Taylor is one of many individuals affected

by the investigation into fraud involving former attorney Eric C.

Conn.     In May 2015, the Social Security Administration notified

Taylor that there was reason to believe fraud was involved in

Taylor’s     initial   application    for   Social     Security   benefits.

Subsequently, Taylor’s benefits were terminated.

        Then, Taylor initiated this action in federal court seeking

review of the Commissioner’s decision.        [DE 1].     The Commissioner

moved for entry of judgment and remand for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g).          [DE 14].   Taylor

did not oppose the motion to remand.        [DE 15].    As such, the Court

granted judgment in favor of Taylor and ordered that this action

be reversed and remanded for further proceedings.          [DE 16; DE 17].

        Now, Taylor moves for an award of attorney’s fees under the

EAJA.    [DE 18].   The Commissioner has responded [DE 19] and Taylor

has replied [DE 20], making this matter ripe for review.

                                      2
                                II.   Analysis

      In   this   action,    the   Commissioner   agrees   that    Taylor    is

entitled to an award of attorney’s fees under the EAJA.              But the

Commissioner opposes the requested amount of EAJA fees for two

reasons.    First, the Commissioner opposes Taylor’s requested $203

hourly rate because it is above the statutory maximum rate.

Second, the Commissioner contends that some of the fees Taylor

requests are not compensable under the EAJA because they were

incurred after remand.        These arguments are considered below.

                     A.     Increase in Statutory Rate

      The EAJA allows prevailing parties in certain civil actions

brought against the United States to recover fees and other

expenses.    See 28 U.S.C. § 2412(d)(1)(A).        The Act defines “fees

and other expenses” and explains that “attorney fees shall not be

awarded in excess of $125 per hour unless the court determines

that an increase in the cost of living or a special factor, such

as   the   limited   availability     of   qualified   attorneys    for     the

proceedings involved, justifies a higher fee.”                28 U.S.C. §

2412(d)(2)(A).

      The EAJA constitutes a waiver of sovereign immunity and should

be strictly construed.        See Ardestani v. INS, 502 U.S. 129, 137-

38 (1991); Turner v. Astrue, 790 F. Supp. 2d 584, 585 (E.D. Ky.

2011).     Still, while the “statutory rate is a ceiling and not a

floor,” Chipman v. Sec’y of Health & Human Servs., 781 F.2d 545,

                                       3
547 (6th Cir. 1986), the Act allows for upward adjustments from

the statutory rate.     Begley v. Sec’y of Health & Human Servs., 966

F.2d 196, 200 (6th Cir. 1992).

     When considering a request for an increase in the statutory

hourly fee, courts must “carefully consider, rather than rubber

stamp, requests for adjusted fee awards based on inflation.”          Id.

Such increases are largely within the discretion of the district

court and the Sixth Circuit has “neither precluded cost of living

adjustments     in   appropriate   cases,   nor   interfered   with   the

authority of the district courts to decide such matters within

their discretion.”     Id.

     The plaintiff bears the burden of producing evidence to

support an increase in the statutory rate.         Bryant v. Comm’r of

Soc. Sec., 578 F.3d 443, 450 (6th Cir. 2009).            To justify an

increase, “[p]laintiffs must ‘produce satisfactory evidence—in

addition to the attorney's own affidavits—that the requested rates

are in line with those prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience,

and reputation.’”     Id. (quoting Blum v. Stenson, 465 U.S. 886, 895

n.11 (1984)).




                                    4
        Here, Taylor’s attorney, Evan Barret Smith,2 has submitted

various affidavits and advances multiple arguments in support of

the motion for an increase in the statutory rate for attorney’s

fees.

        For instance, Smith has submitted an affidavit reflecting his

education,      experience,    and    reputation    [DE   18-2].        Smith’s

affidavit demonstrates that he has a distinguished educational and

professional     background.       Currently,     Smith   works   as    a   staff

attorney at Appalachian Citizens’ Law Center where his practice

focuses primarily on federal black lung benefits.

        Smith   also   submitted     affidavits    from   several      attorneys

stating that the market rate for legal services of this kind are

well above the statutory rate of $125 per hour. All four attorneys

who submitted affidavits opined that the market rate for Social

Security cases in the Eastern District of Kentucky is higher than

the statutory rate of $125 per hour.

        Furthermore, Smith has submitted economic and market data in

support of the motion.        First, Smith used the United States Bureau

of Labor’s Consumer Price index to determine that $125 in 1996 was

equivalent to $203.02 in October 2018 dollars.            [DE 18 at 5, Pg ID

101]. Second, Smith stated that, based on market rates, the median




2 Taylor’s motion for attorney’s fees states that co-counsel,
Dennis James Keenan, waives EAJA fees for his work in this action
as a matter of billing judgment. [DE 18 at 6, Pg ID 102].
                                        5
hourly rate for a consumer law attorney in eastern Kentucky is

$325.     [Id. at 4, Pg ID 100].

        This evidence presents a persuasive case for variance from

the statutory maximum fee.         Still, the procedural history of this

case does not support an increase of the statutory maximum rate.

        The complaint in this action was filed on June 25, 2018.            [DE

1].    Then, the case was stayed based on pending appeals before the

United States Court of Appeal for the Sixth Circuit.                [DE 10].

But    the   stay   was   short   lived.   Taylor   filed    a   response    in

opposition to the motion for stay and a motion for reconsideration.

[DE 12]. Subsequently, on October 10, 2018, the Commissioner moved

to have this action remanded to the agency for further proceedings,

which was supported by Taylor.         [DE 14; DE 15].      As a result, the

Court granted judgment in favor of Taylor and remanded the case to

SSA.     [DE 17].

        Thus, while Taylor was a prevailing party in this litigation,

this case did not present complex legal issues or require many

hours of legal work, unlike some of the other Conn cases.           In fact,

Smith’s itemized time logs indicate that he spent a total of 9.1

hours on this matter.        [DE 18-1].    Taylor’s motion explains that

“this small number of hours . . . was made possible by using

previous pleadings that [Smith] had drafted for other cases and by

reaching out to the Social Security Administration’s lawyers to

explain informally that Ms. Taylor’s case was different than the

                                       6
cases of most of the former Eric Conn clients.”       [DE 18 at 6, Pg

ID 102].    No dispositive motions were filed on Taylor’s behalf and

the case was remanded because the Commissioner moved for remand.

     As      such,    Smith   provided    effective   and   expedient

representation for Taylor in this action, but relatively little

legal work was required to reach the result since Smith used

previous pleadings drafted in similar cases.      Ultimately, this is

not an appropriate case to increase the statutory maximum rate

because this case did not involve complex legal analysis or require

substantial legal work to receive a favorable outcome for Taylor.

     Additionally, the weight of authority in the Eastern District

of Kentucky supports using the $125 statutory rate in most Social

Security cases.      Smith has cited multiple cases in which courts in

the Eastern District of Kentucky have increased the statutory

maximum fee. [DE 18 at 4, Pg ID 100]. Even so, as the Commissioner

points out, most of the cases cited by Smith are not Social

Security cases.       In the Eastern District of Kentucky, the $125

statutory maximum rate is typically awarded in Social Security

cases.     See, e.g., Gibson v. Colvin, No. 2:12-cv-131-DCR, 2013 WL

6191754, at *2-3 (E.D. Ky. Nov. 26, 2013); Roberts v. Berryhill,

No. 5:12-cv-139-KKC, 2017 WL 2311870, at *2-3 (E.D. Ky. May 26,

2017).     Thus, the weight of authority in this district opposes

increasing the statutory maximum fee.



                                    7
     Of course, the Court acknowledges that in some cases the

Eastern District of Kentucky has allowed an increase in the

statutory maximum fee in Social Security cases.               For instance,

Smith points the Court to Taylor v. Berryhill, No. 16-cv-195-DLB,

2017 WL 2381285 (E.D. Ky. June 1, 2017), a case where Judge David

Bunning awarded a rate of $195 per hour.          But Taylor does little

to support Smith’s claim for an increase in statutory fees.                It

appears that Smith requested a $195 rate in Taylor and that the

Commissioner did not oppose the requested statutory increase.              As

a result, Judge Bunning understandably did not engage in an

analysis of whether an increase in the statutory maximum was

warranted because the request for fees was unopposed.           Thus, it is

true that in Taylor the court awarded fees based on a rate of $195

per hour, but that case does not support an increase in the

statutory maximum fee in other cases, especially those where the

requested increase in the statutory maximum of opposed.

     That is not to say that some of the attorneys representing

former   Conn   clients   are   not   entitled   to   an   increase   in   the

statutory maximum fee. The Court is aware that some of the actions

pertaining to former Conn clients involved complex legal issues,

multiple filings, and exhaustive appeals.             As a result, some of

the attorneys representing Conn clients may be entitled to an

increase in the statutory maximum fee based on the complexity of

the actions and other relevant factors.

                                      8
     Still, attorneys are not necessarily entitled to an increase

in the statutory maximum fee just because they represented former

Conn clients.   Any increase in the statutory maximum fee must be

considered on a case-by-case basis.   For instance, an attorney is

likely not entitled to an increase in the statutory maximum fee

where they represented their client by primarily using other

pleadings and filings from other Conn cases or copied and pasted

a filing drafted by another attorney in similar matters. Attorneys

may not simply submit the work of other attorneys or work done in

other cases to support an increased fee.    Instead, to justify an

increase in the statutory maximum, attorneys representing Conn

clients must demonstrate that the specific case where they provided

legal representation required complex analyses and substantial

legal work that justifies an increase in the statutory maximum.

     Again, since the EAJA constitutes a waiver of sovereign

immunity, it must be strictly construed.   See Ardestani, 502 U.S.

at 137-38.   In some limited circumstances, the EAJA allows for

upward adjustments from the maximum statutory rate.       Still, the

Sixth Circuit has cautioned that the “statutory rate is a ceiling

and not a floor.”   Chipman, 781 F.2d at 547.

     Additionally, the maximum rate set in the EAJA was set by

Congress and, as a result, general increases in the maximum rate

are most appropriately increased by an act of Congress.    While the

Act allows for an upward variance from the statutory maximum rate

                                 9
if “the court determines that an increase in cost of living or a

special   factor      .    .   .   justifies     a     higher    fee,”    28   U.S.C.    §

2412(d)(2)(A),        Congress      passed      the    EAJA     without   including      a

mandatory      or    automatic     periodic      adjustment       to     the   statutory

maximum rate based on cost of living increases or inflation.                            Of

course, attorneys practicing in Social Security cases may present

evidence that an increase is justified based on the specific facts

of the case.        Still, in the EAJA, Congress has instructed courts

that, in most circumstances, “attorney fees shall not be awarded

in excess of $125 per hour.”              28 U.S.C. § 2412(d)(2)(A) (emphasis

added).   Thus, to the extent that some feel that the statutory fee

in the EAJA falls below the prevailing market rate for similar

services in all circumstances or that the rate is so low that it

prevents Social Security claimants from access to adequate legal

representation, they should seek relief from their congressional

representatives, not this Court.

      Here, an adjustment from the statutory maximum rate is not

warranted.      This action did not involve complex legal analysis or

substantial legal work to reach a favorable outcome. Additionally,

the   weight    of    authority      in   this        district    supports     the   $125

statutory rate.           As such, the Court will use the $125 statutory

maximum rate in this matter.




                                           10
                         B.   Amount of Compensable Hours

        One final consideration remains.              May the Plaintiff recover

attorney’s fees for time incurred after the Court’s entry of

judgment reversing and remanding the action under sentence four

but before the appeal period has run?

        The Commissioner argues that 1.4 hours reported on the time

sheet [DE 18-1] are not compensable because they were incurred

after    remand     to    the   agency.        [DE    19   at   5,    Pg    ID   127].

Alternatively, Taylor contends that the reported time was incurred

after the entry of judgment but before the time period for filing

a motion to reconsider under Rule 59(e) or Rule 60—meaning that

the time was incurred in a “civil action” and is compensable under

the Act.       [DE 20 at 7, Pg ID 136].

        EAJA    attorney’s      fees   may     be    awarded    “to   a    prevailing

party . . . incurred by that party in a civil action . . . including

proceedings for judicial review of agency action.”                        28 U.S.C. §

2412(d)(1)(A).

        Thus, the Court must determine the meaning of some of the

terms within the Act to determine if the reported time at issue is

compensable. The language of the statute is a good place to start,

and the plain language of the statute is also the ending point if

the plain meaning of the statutory language is clear.                      See, e.g.,

United States v. Choice, 201 F.3d 837, 840 (6th Cir. 2000) (citing

United States v. Rob Pair Enters., Inc., 489 U.S. 235, 241(1989)).

                                          11
       The EAJA says that a “‘civil action brought by or against the

United States’ includes an appeal by a party, other than the United

States, from a decision of a contracting officer rendered pursuant

to a disputes clause in a contract with the Government or pursuant

to chapter 71 of title 41.”         28 U.S.C. § 2412(d)(2)(E).           But that

definition provides little help in this situation, since this

matter does not involved an appeal from a decision of a contracting

officer rendered pursuant to chapter 71 of title 41.                 Thus, the

Court must look to the plain meaning of “civil action” as used in

the statute.

       Black’s   Law   Dictionary    defines    a   “civil     action”    as   “an

action brought to enforce, redress, or protect a private or civil

right; a noncriminal litigation.”               Civil Action, BLACK’S LAW

DICTIONARY (11th ed. 2019).          “Action” is defined in part as “a

civil or criminal judicial proceeding.”                Action, BLACK’S LAW

DICTIONARY (11th ed. 2019).

       Still, the dispositive question here appears to be when does

a “civil action” terminate?         One authority says that an action “is

defined to be any judicial proceeding, which, if conducted to a

determination, will result in a judgment or decree. The action is

said   to   terminate    at   judgment.”    1    Morris   M.    Estee, Estee's

Pleadings, Practice, and Forms § 3, at 1 (Carter P. Pomeroy ed.,

3d ed. 1885) (emphasis added).



                                       12
     But that does not necessarily answer the question before the

Court. One could reasonably argue that the civil action terminates

upon entry of a final judgment in the record.          Alternatively, one

could also reasonably contend that the civil action terminates

once a final judgment has been entered in the record and the time

for appealing that judgment has expired.

     Here, a review of the statute and analogous case law indicates

that Taylor has the better argument on this point.              The most

logical conclusion is that the “civil action” terminates after

entry of judgment in the record and the appeal period has run.

     First, back to the language of the statute.           The EAJA says

that “‘final judgment’ means a judgment that is final and not

appealable.”    28 U.S.C. § 2412(d)(2)(G) (emphasis added).          Thus,

the plain language of the statute says that a judgment is not final

in this context until it is not appealable.

     Second, this conclusion is supported by the United States

Supreme Court’s decision in Shalala v. Schaefer, 509 U.S. 292

(1993).     In Schaefer, the Supreme Court considered the proper

timing for moving for attorney’s fees under the EAJA in Social

Security cases.    In making that determination, the Supreme Court

explained   that   sentence   four   remand   orders    constitute   final

judgments and that “[i]n sentence four cases, the filing period

begins after the final judgment . . . is entered by the court and

the appeal period has run.”      Schaefer, 509 U.S. at 298 (quoting

                                     13
Melkonyan v. Sullivan, 501 U.S. 89, 102 (1991)).             This suggests

that,     while   remand   under    sentence    four   divests   courts   of

jurisdiction and ultimately terminates the civil action, that the

civil action does not formally terminate until entry of a final

judgment and the appeal period has run.

        Third, and finally, this interpretation is supported by the

procedural history of amendments to the EAJA and the congressional

record. Before the 1985 amendments to the EAJA, a split in federal

authority existed on when a judgment was to be regarded as final

for the purposes of the EAJA.              The Ninth Circuit held that a

judgment was final and the EAJA filing period began to run upon

entry of the judgment in the record.          McQuiston v. Marsh, 707 F.2d

1082, 1085 (9th Cir. 1983).        But the Seventh Circuit held that the

EAJA period began after the time for appeal of the judgment had

expired. McDonald v. Schweiker, 726 F.2d 311, 314 (7th Cir. 1983).

Congress addressed the split in federal authority and adopted the

Seventh Circuit’s approach in McDonald.           See Melkonyan, 501 U.S.

at 96.

        The congressional record reflects Congress’s resolution of

this split in federal law.           “The Committee believes that the

interpretation of the court in [McDonald ] is the correct one.”

S. Rep. No. 98–586, p. 16 (1984).           “The term ‘final judgment’ has

been clarified to mean a judgment the time to appeal which has

expired for all parties.”      H.R. Rep. No. 99–120, p. 18 (1985).

                                      14
     As a result, it follows that, if a “civil action” terminates

at judgment, and a “final judgment” for the purposes of the EAJA

means a judgment for which the time to appeal has expired for all

parties, that a civil action terminates in the EAJA context once

a judgment has been entered and the time to appeal had expired for

all parties.

     Therefore,    in   this   case,   Taylor   may    recover   reasonable

attorney’s fees incurred after entry of judgment in the record but

before the time to appeal the judgment ran.             The Court entered

judgment for Taylor on October 23, 2018.              [DE 17].   Since the

Commissioner of Social Security was a party, the notice of appeal

had to be filed within sixty days of entry of the judgment.            See

Fed. R. App. P. 4(a)(1)(B).     Thus, since all fees requested in the

initial motion for fees were incurred on or before December 11,

2018, Taylor may recover attorney’s fees for the entire 9.1

requested in the initial motion for fees.

     Even so, Taylor requests 4 additional hours for the time it

took counsel to reply in support of the motion for fees.                 In

support of this request, Taylor cites Comm’r I.N.S. v. Jean, 496

U.S. 154 (1990).   Jean stands for the proposition that an award of

fees under the EAJA for litigation based on the fee award itself

does not require a finding that the government’s position in fee

litigation is not substantially justified.        See id. at 162-66.



                                   15
       Taylor    is     correct    that    prevailing      parties   may   recover

attorney’s fees arising out of fee litigation under the EAJA.                 But

Jean   does     not   necessarily      stand   for   the    proposition    that   a

prevailing      party    in   Social      Security   litigation      may   recover

attorney’s fees for time spent on fee litigation after the civil

action terminates.

       The EAJA favors treating a case like an inclusive whole.                See

Jean, 496 U.S. at 161-62.          Still, this instruction must be read in

conjunction with the EAJA’s statutory requirement that only fees

recovered in a civil action are compensable under the Act.                  See 28

U.S.C. § 2412(d)(1)(A).           The proposition announced in Jean and the

statutory requirements in the EAJA are not mutually exclusive.

Read together, the two maxims stand for the joint proposition that

prevailing parties in Social Security litigation may recover fees

pertaining to recovering EAJA fees, in other words, fees on fees;

but fees arising out of fee litigation may not be incurred once

the civil action has terminated.

       Here, Taylor has failed to demonstrate that the requested

four hours spent replying in support of the motion for fees were

incurred as part of the civil action.            Taylor’s reply was filed on

January 16, 2019.         [DE 20].        As a result, it appears that this

time was incurred after the civil action terminated and is not

compensable under the EAJA.



                                          16
                          C.    Calculating Fees

     Having   completed        the     heavy   lifting,   calculating    the

appropriate fee in this matter is simple enough.                  Taylor has

reported 9.1 hours of compensable attorney’s fees in this action.

After multiplying the number of hours by the statutory rate of

$125 per hour, Taylor is entitled to $1,137.50 in attorney’s fees

under the EAJA.

     Of course, EAJA fees must be made payable directly to the

Plaintiff as the prevailing party.             See Astrue v. Ratliff, 560

U.S. 586, 595-98 (2010); Kerr for Kerr v. Comm’r of Soc. Sec., 874

F.3d 926, 934 (6th Cir. 2017).

                               III.    Conclusion

     Accordingly, having reviewed the motion for EAJA attorney’s

fees and addressed the parties’ substantive legal arguments, IT IS

ORDERED as follows:

     (1)   Seeing   as    the         Commissioner’s   position    was   not

substantially justified and there are no special circumstances

before the Court that make an award unjust, Defendant SHALL pay

Plaintiff a total of $1,137.50 in attorney’s fees;

     (2)   The EAJA fees are subject to offset under the Treasury

Offset Program, 31 U.S.C. § 3716(c)(3)(B); and

     (3)   The award of attorney’s fees must be made payable to the

Plaintiff, Sherry Denise Taylor.

     This the 12th day of July, 2019.

                                        17
18
